Order entered February 5, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01573-CR
                               No. 05-19-01574-CR

                CHRISTOPHER GERARD PRUITT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F18-55426-S & F18-55425-S

                                      ORDER

      Before the Court is appellant’s February 1, 2021 fourth motion for extension

of time to file his brief. We GRANT the motion and ORDER the brief due on

March 1, 2021. If a brief is not filed by that date, the Court will abate the appeals

for a hearing. See TEX. R. APP. P. 38.8(b).



                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE